PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,008,229
Issue Date: May 18, 2021
Application No. 16/281,521
Filing Date: February 21, 2019
Attorney Docket No. BRITA-BQ
For: FILTER ELEMENT, METHOD OF PRODUCING A FILTER ELEMENT, FILTRATION DEVICE AND LIQUID TREATMENT SYSTEM
:
:
:   
:
:       DECISION ON PETITION
:
:
:
:




This is a decision on the petition under 37 CFR 1.182, filed July 21, 2021, to correct the name of joint inventor “Maria Fester” to -- Maria Festner --, by way of a Certificate of Correction.  

The petition fee of $420, a Certificate of Correction with the Certificate of Correction fee of $160 have been received.1 For this reason, the petition is GRANTED.

This application is being referred to the Certificate of Corrections Branch for issuance of the requested Certificate of Correction.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions regarding the issuance of a Certificate of Correction should be directed to the Certificate of Corrections Branch at (703) 756-1814. 
	


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions



    
        
            
    

    
        1 Certificate of Correction fee was previously paid on June 14, 2021.